UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment #1 x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34294 ASAP EXPO INC. (Exact name of small business issuer in its charter) Nevada 22-3962936 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 345 S. FIGUEROA ST. SUITE M09 LOS ANGELES, CA 90071 (Address of principal executive offices) (Zip Code) 213-625-1200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Not Applicable x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in 12b-2 of the Exchange Act) Yeso No x As of March 31, 2011, the registrant had 8,704,669 Shares of Common Stock (One Class), par value $0.001 per share, issued and outstanding. Index EXPLANATORY NOTE ASAP Expo, Inc. (the “Company,” “we,” “us,” or “our”) is filing this Amendment No. 1 on Form 10-Q/A to our Report on Form 10-Q for the fiscal quarter ended March 31, 2011 (the “Report”) for the purpose of including an updated Facing Sheet format page, correct Commission File Number, table of contents in accordance with Regulation S-B, as well as Article 8 of Regulation S-X, clarify within Evaluation of Controls and Procedures section that our Chief Executive Officer also performs the role of Chief Financial Officer, updated the Evaluation Date to be as of July 14, 2011, have updated the disclosure controls and procedures with internal controls over financial report into two separate control systems that are reported on separately, considered management’s failure to perform or complete its report on internal control over financial reporting did not significantly impact its conclusions regarding the effectiveness of our disclosure controls and procedures as of March 31, 2011, updated the statement to reflect no changes that materially affected or is reasonably likely to materially affect, our internal controls over financial reporting, and certifications. Except as described above, no other amendments are being made to this Report.This Form 10-Q/A does not reflect events occurring after the May 23, 2011 filing of our Report or modify or update the disclosure contained in the Report in any way other than as required to reflect the amendments discussed above. Index ASAP EXPO INC. INDEX to Quarterly Report on Form 10-Q for the Quarter Ended March 31, 2011 Page CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS 4 PART I FINANCIAL INFORMATION Item 1. Condensed Financial Statements (unaudited) 5 Condensed Balance Sheets at March 31, 2011 (unaudited) and December 31, 2010 5 Condensed Statements of Operations for the three months ended March 31, 2011 and 2010 (unaudited) 6 Condensed Statements of Cash Flows for the three months ended March 31, 2011 and 2010 (unaudited) 7 Notes to Condensed Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition 14 Item 3. Controls and Procedures 17 PART II OTHER INFORMATION Item 1. Legal Proceedings 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5. Other Information 18 Item 6. Exhibits 18 SIGNATURES 19 EXHIBITS 20 Index Unless otherwise indicated or the context otherwise requires, all references in this Quarterly Report on Form 10-Qto “we,” “us,” “our,” and the “Company” are to ASAP Expo Inc., a Nevada corporation. CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS We desire to take advantage of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. This Quarterly Report on Form 10-Q (“Report”) contains a number of forward-looking statements that reflect management’s current views and expectations with respect to our business, strategies, future results and events, and financial performance. All statements made in this Report other than statements of historical fact, including statements that address operating performance, the economy, events or developments that management expects or anticipates will or may occur in the future, including statements related to revenues, profitability, adequacy of funds from operations, and cash flows and financing are forward-looking statements. In particular, the words such as “believe,” “expect,” “intend,” “anticipate,” “estimate,” “may,” “will,” “can,” “plan,” “predict,” “could,” “future,” variations of such words, and similar expressions identify forward-looking statements, but are not the exclusive means of identifying such statements and their absence does not mean that the statement is not forward-looking. Readers should not place undue reliance on these forward-looking statements, which are based on management’s current expectations and projections about future events, are not guarantees of future performance, are subject to risks, uncertainties and assumptions and apply only as of the date of this Report. Our actual results, performance or achievements could differ materially from historical results as well as the results expressed in, anticipated or implied by these forward-looking statements. For a more detailed discussion of some of the factors that may affect our business, results and prospects, see our Annual Report on Form 10-K for the year ended December 31, 2010 filed with the Securities and Exchange Commission on March 31, 2011, as well as various disclosures made by us in this Report and in our other reports we file with the Securities and Exchange Commission, including our periodic reports on Form 10-Q and current reports on Form 8-K. Except as required by law, we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. 4 Index PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ASAP EXPO, INC. BALANCE SHEETS March 31, December 31, Unaudited ASSETS Current Assets Cash $ $ Prepaid expenses and other receivables Prepaid income taxes - Due from affiliated company Total Current Assets Property and equipment, net Long-term Investment Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued expenses $ $ Deferred Revenue Capitalized Lease, current Due to affiliated company Total Current Liabilities Long-term Liabilities Capitalized Lease, noncurrent Convertible note, officers Total Long-term Liabilities Commitments and contingencies Stockholders' Deficit Common stock, $.001 par value, 45,000,000 shares authorized, 8,704,669 shares issued and outstanding at March 31, 2011 and December 31, 2010 Capital deficiency ) ) Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of financial statements. 5 Index ASAP EXPO, INC. STATEMENTS OF OPERATIONS UNAUDITED Three Months Ended March 31, Revenues: Management Fee $
